     Case 2:20-cv-00496-CB-CRE Document 59 Filed 05/05/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL GRAHAM; ALEXUS DIGGS; and
HEATHER CONNOLLY, on behalf of themselves
and all others similarly situated,                        20-cv-496
Plaintiffs-Petitioners,

v.

ALLEGHENY COUNTY; and ORLANDO
HARPER, Warden of Allegheny County Jail,
Defendants-Respondents.

 Defendants’ Response to Motion for Preliminary Injunction

     1.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and
employees from COVID-19.

     2.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

     3.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

     4.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

     5.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.
    Case 2:20-cv-00496-CB-CRE Document 59 Filed 05/05/20 Page 2 of 2




     6.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

     7.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

     8.   Denied. The Allegheny County Jail has taken and is
taking reasonable measures to protect its inmates and employees
from COVID-19.

           WHEREFORE, Allegheny County and Orlando Harper
respectfully demand that the Court deny Plaintiffs’ Motion for a
Preliminary Injunction.


                     Respectfully submitted,


                     /s/John A. Bacharach

                     Allegheny County Assistant Solicitor
                     PA ID 19665
                     Allegheny County Law Department
                     300 Fort Pitt Commons Building
                     445 Fort Pitt Boulevard
                     Pittsburgh, PA 15219
                     (412) 350-1150
